
	

115 SRES 706 ATS: To authorize representation by the Senate Legal Counsel in the case of Jacob R. Kent, et al., v. R.L. Vallee, Inc., et al.
U.S. Senate
2018-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 706
		IN THE SENATE OF THE UNITED STATES
		
			November 26, 2018
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate Legal Counsel in the case of Jacob R. Kent, et al., v.
			 R.L. Vallee, Inc., et al.
	
	
 Whereas, in the case of Jacob R. Kent, et al., v. R.L. Vallee, Inc., et al., Case No. 617–6–15, pending in the Superior Court of Vermont in Chittenden County, defendant R.L. Vallee, Inc. has issued a deposition subpoena for testimony and documents to Daniel McLean, an employee in Senator Sanders' office;
 Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current or former Members, officers, and employees of the Senate with respect to any subpoena, order, or request for testimony or documents relating to their official responsibilities;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate: Now, therefore, be it
		
	
 That the Senate Legal Counsel is authorized to represent Senator Sanders' office and Mr. McLean in this matter and in all proceedings related to it.
		
